Case 1:19-cv-03862-JMS-DLP Document 18 Filed 01/13/20 Page 1 of 1 PageID #: 108




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 JOSEPH DADON,                                )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )   No. 1:19-cv-03862-JMS-DLP
                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
                            Defendant.        )

            ORDER VACATING INITIAL PRETRIAL CONFERENCE
               HON. MAGISTRATE JUDGE DORIS L. PRYOR

       This matter comes before the Court on Defendant’s Unopposed Motion to

 Excuse the Parties from Preparation of Case Management Plan and 26(f)

 Conference, Dkt. [15]. The Court, having considered the same and being duly

 advised, hereby GRANTS said motion. The Court now VACATES the Initial

 Pretrial Conference scheduled for January 21, 2020 at 4:00 p.m. The parties are

 excused from preparing and submitting a case management plan and from

 participation in a Rule 26(f) conference.

        SO ORDERED.

            Date: 1/13/2020




 Distribution:

 All ECF-registered counsel of record via email
